Cite as 2014 Ark. 383

                 SUPREME COURT OF ARKANSAS
                                           No.


IN RE ARKANSAS SUPREME COURT                     Opinion Delivered   September 18, 2014
COMMITTEE ON SECURITY AND
EMERGENCY PREPAREDNESS




                                    PER CURIAM


      Honorable Gordon McCain, Circuit Judge of Russellville, and Cleburne County

Judge Jerry Holmes of Heber Springs are appointed to the Arkansas Supreme Court

Committee on Security and Emergency Preparedness for three-year terms to expire on

September 30, 2017. The court thanks them for their willingness to serve on this important

committee.

      We express our gratitude to Circuit Judge Charles Clawson of Conway and Arkansas

County Judge Sonny Cox of DeWitt, whose terms have expired, for their valuable service to

the committee.